Appeal Dismissed and Memorandum Opinion filed June 21, 2022.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-21-00688-CV

                         HEDIEH TABRIZIAN, Appellant

                                           V.
                           WAYNE FELCHAK, Appellee

                 On Appeal from County Civil Court at Law No. 4
                              Harris County, Texas
                        Trial Court Cause No. 1138161

                            MEMORANDUM OPINION

         This appeal is from a judgment signed November 1, 2021. The clerk’s
record was filed March 7, 2022. No reporter’s record was taken. No brief was
filed.

         On May 3, 2022, this court issued an order stating that unless appellant filed
a brief on or before June 3, 2022, the appeal was subject to dismissal without
further notice for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Bourliot, Hassan and Wilson.




                                        2